              Case 1:19-cr-10117-IT Document 411 Filed 08/23/19 Page 1 of 3



                                                               U.S. Department of Justice

                                                               Andrew E. Lelling
                                                               United States Attorney
                                                               District of Massachusetts
Main Reception: (617) 748-3100                                 John Joseph Moakley United States Courthouse
                                                               1 Courthouse Way
                                                               Suite 9200
                                                               Boston, Massachusetts 02210

                                                               August 23, 2019
BY ECF

Honorable Indira Talwani
U.S. District Judge
U.S. District Court for the District of Massachusetts
John Joseph Moakley United States Courthouse
One Courthouse Way, Suite 2300
Boston, MA 02210

          Re:       United States v. Abbott, et al., No. 19-cr-10117-IT

Dear Judge Talwani:

        I was informed by the Assistant U.S. Attorneys assigned to this matter that you asked
them to explain why the government objected to the Court conferring, ex parte, with the U.S.
Probation Department (“Probation”) about the appropriate sentences to impose. 1 This has been a
long term, institutional concern for my office, and I appreciate your giving us the opportunity to
explain our position.

        Nothing in the Federal Rules requires the Court to confer ex parte with Probation about
the appropriate sentence in a given case. The source of the practice appears to be Rule 32(e)(3),
which says, “By local rule or order in a case, the court may direct the probation officer not to
disclose to anyone other than the court the officer’s recommendation on the sentence.” Given
that discretion, practices vary among your colleagues: based on views expressed at recent
“bench/bar” conferences, Judges Woodlock and Mastroianni do not confer with Probation ex
parte, essentially due to the concerns expressed here. Judges Stearns, Saylor and Casper do
confer with Probation, although Judge Casper expressed some misgivings. Judge Sorokin
appears to take an approach similar to what the Court is considering here, i.e., he asks if the


          1
            During the plea hearings in this case, the Court said that it would not confer with Probation ex parte if
either side objected. E.g., Tr. of Plea Hrg. as to Defendants Sloane & Huffman (May 13, 2019) at 47:21-25: “I will
not have that ex parte conversation if either side objects. So if you do have any objection to my meeting with the
probation officer regarding a recommended sentence, you should let my courtroom deputy know no later than the
date your objections to the Presentence Report are due.” To date, the government has notified Clerk Marchione of
its objection as to Defendant Sloane via e-mail on August 20, 2019, as to Defendant Semprevivo via e-mail on
August 21, 2019, and as to Defendant Huffman via e-mail on August 22, 2019.
             Case 1:19-cr-10117-IT Document 411 Filed 08/23/19 Page 2 of 3



parties object to him receiving an ex parte sentencing recommendation from Probation, and
declines to do so if either party objects.

        The government bases its objection primarily on the exceptional public interest in
transparency in the sentencing process. The public—and certainly the defendant being
sentenced—should have access to the substance of all efforts to influence a judge’s sentencing
decision; the use of government power to imprison a human being should never be predicated, in
whatever degree, by influence exercised in secret. 2 While there may be legitimate privacy or
safety reasons for sealing certain portions of a sentencing proceeding, e.g., when addressing
medical diagnoses, cooperation issues, or relevant conduct by uncharged parties, ex parte
communications run counter to the public interest and also create potential appellate issues. 3

        In short, ex parte meetings at which Probation privately advocates for a particular
sentence deprive the public of the opportunity to know what was said, the parties of the
opportunity to object, to be heard, and potentially to cite the ex parte communications in any
appeal, and the appellate courts of the opportunity to review the content of such conversations.

        These concerns are particularly relevant here, where there is significant disagreement
between the parties and Probation on the applicable offense level, one which may raise appellate
issues. As an example, in the Pre-Sentence Investigation Reports received thus far, Probation
has concluded that the defendants’ crime caused no financial loss to any victim, even though the
victims have provided written statements to the contrary and the parties have stipulated to the
relevant enhancement for gain/loss. It is unclear, at this stage, why Probation has elected to
disregard the government’s submission and the victims’ statements on this issue. Under such
circumstances, ex parte communications deprive the parties of the opportunity to respond and
have the potential to “sully the public perception of judicial proceedings.” United States v.
Bramley, 847 F.3d 1, 9 (1st Cir. 2017). 4

        I have tremendous respect for the professionalism and insight of the Probation Officers
who work on our cases, but the practice of allowing them, or anyone else, to secretly advise the
Court on something as serious as the appropriate criminal sentence has always concerned my
office. The point is not that the substance of Probation’s input might be improper or incorrect—
disputes like the one above are rare—but that it is given in secret. Any information Probation

         2
          See, e.g., United States v. Kravetz, 706 F.3d 47, 56 (1st Cir. 2013) (noting that, when a court is called
upon to exercise its discretion to impose a criminal sentence, public access “allows the citizenry to monitor the
function of our courts, thereby insuring quality, honesty and respect for our legal system” and “in general
stimulate[s] public confidence in the criminal justice system by permitting members of the public to observe that the
defendant is justly sentenced”) (citations omitted)).
         3
           See, e.g., United States v. Craven, 239 F.3d 91, 101-03 (1st Cir. 2001) (vacating defendant’s sentence and
remanding for resentencing where court relied on ex parte conversation with court-appointed psychologist); United
States v. Christman, 509 F.3d 299, 300-01 (6th Cir. 2007) (vacating defendant’s sentence and remanding for
resentencing where court relied on ex parte communications with probation officer concerning probation officer’s
impression that defendant had acted on his pedophilia).
         4
          From the perspective of public policy, this concern would be even more acute in cases in which Probation
disagreed with the defendant alone, and secretly advised the Court to impose a sentence higher than that sought by
the defendant.

                                                          2
          Case 1:19-cr-10117-IT Document 411 Filed 08/23/19 Page 3 of 3



wants to provide about someone’s potential sentence can be provided publicly, just like
information provided by the government or the defense.

        Again, thank you for the chance to explain our concerns in this area. The government
respectfully requests that the Court not conduct any ex parte proceedings concerning the
sentencings in this case.

                                            Sincerely,



                                            ANDREW E. LELLING
                                            United States Attorney

cc:    Martha Victoria (by ECF)
       All counsel of record (by ECF)




                                               3
